Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 info@creditriskmonitor.com FOR IMMEDIATE RELEASE CreditRiskMonitor Reports Record Results for 2009 VALLEY COTTAGE, NY—March 10, 2010—CreditRiskMonitor (Symbol: CRMZ) announced that for the year ended December 31, 2009 revenues increased 34% to $7.85 million and net income was $1.74 million versus $372,000 last year. Jerry Flum, CEO, said, “2009 was a banner year for our company – with record operating revenues and operating income, our cash balance at year-end was the highest in our history even after payment of our first-ever dividend to shareholders in December. The Company’s 2009 earnings were augmented by the reversal of the tax valuation allowance, because we now expect that the Company will be able to utilize its net operating loss carry-forwards prior to their expiration. Plus, this strong performance was achieved during a period of economic contraction.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Benefit (provision) for state and local income taxes ) Net income $ $ Net income per share of common stock: Basic $ $ Diluted $ $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities - Accounts receivable, net of allowance of $30,000 Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Total current liabilities Other liabilities - Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,849,462 shares Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement: Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports.
